Holt, J.,
delivered the opinion of the court.
Ira Thacker is charged with having stolen from Ruth Heffner a wrist watch, valued at $57.50. He was indicted, found guilty and sentenced to confinement in the penitentiary for two years. That sentence is now before us on a writ of error.
*520Ruth Heffner, whose husband is in the service, was visiting her grandmother at her home in Fort Blackmore in Scott county and was there on the night of June 4, 1944. To this home Thacker, then drunk, went with a friend about ten o’clock that night. He found there Ruth Heffner, Rosa Lane and nine young men, all of them drinking and most of them drunk. They wandered about the place, sometimes in the kitchen and sometimes on the lawn. At about eleven o’clock, Thacker, drunk, went on the lawn and fell asleep: Ruth Heffner undertook to wake him up. There is some conflict as to just how vigorous were her efforts to accomplish this. Certainly she broke his eyeglasses, and, failing in her effort to wake him, went into- the house, got a bucket of cold water, which she poured on him, and with it accomplished her purpose. When he came to himself, they at once got into a fight. He knocked her unconscious and in that state she continued “for a few minutes.” When she came to, she found that her wrist watch was gone. This is the only evidence which undertakes to connect Thacker with the theft: “At the time (when she was knocked out) I was wearing a 17 Jewel Bulova wrist watch. When the defendant seized my arm I felt his finger under the strap of the watch.” With nine other young men drunk or half-drunk around her, it is impossible to say who took the watch or that it was taken at all. It may have been lost on the lawn in the struggle. That was the thought first entertained by Mrs. Heffner, who with her friend, Rosa Lane, searched the lawn without avail for her lost watch. It was then that she charged Thacker with the theft.
Thacker went directly home. His wife tells us that he brought no watch with him. He, of course, has entered a blanket denial.
This watch may have been taken by some one there; it may have been lost and not taken at all. The record does not show that Thacker was guilty or that any one else was guilty, and for that reason this prosecution fails for want of evidence and should be dismissed.

Reversed.